Case 1:20-cr-10029-DJC Document 1-1 Filed 02/05/20 Page 1 of 4
&JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. i Investigating Agency DOJ-OIG/EBI
City _Devens Related Case Information:
County Middlesex Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number
R 20/R 40 from District of

 

 

 

Defendant Information:

 

 

 

 

 

Defendant Name SETH M. BOURGET Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [ ] Yes No

Alias Name

Address (City & State) Woodstock, CT

Birth date (Yr only): 1981 SSN (last4#):_9136 Sex M__ Race: White Nationality: USC

Defense Counsel if known: Address

Bar Number

 

U.S. Attorney Information:

 

 

 

AUSA  __Neil Gallagher Bar Number if applicable
Interpreter: [| Yes No List language and/or dialect:
Victims: [¥ ]Yes [_]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ ] Yes No
Matter to be SEALED: Yes [_] No %
[V | Warrant Requested [| Regular Process [| In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

[Already in Federal Custody as of in

[ ]Altready in State Custody at [Serving Sentence [Awaiting Trial
[Jon Pretrial Release: | Ordered by: on

Charging Document: [| Complaint [ | Information Indictment

Total # of Counts: [  ]Petty —— [_|Misdemeanor == Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 02/05/2020 Signature of De

 
Case 1:20-cr-10029-DJC Document 1-1 Filed 02/05/20 Page 2 of 4

 

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant SETH M. BOURGET

 

U.S.C, Citations

Index Key/Code Description of Offense Charged Count Numbers
Willful Deprivation of Civil Rights Under Color of Law
Set 1 18 USC Sec. 242 1-2

 

Set 2

 

Set 3

 

Set 4 -

 

Set 5

 

Set 6

 

Set 7

 

Set 8

 

Set 9

 

Set 10

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
Case 1:20-cr-10029-DJC Document1-1 Filed 02/05/20 Page 3 of 4
®&JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: . Category No. Investigating Agency DOJ-OIG/FBI
City _Devens Related Case Information:
County Middlesex Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number
R 20/R 40 from District of

 

 

 

Defendant Information:

 

 

 

Defendant Name JOSEPH M. LAVORATO Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No

Alias Name

Address (City & State) Woodstock, CT

Birth date (Yr only): 1981 SSN (last4#);_9136 Sex M Race: White Nationality; USC

Defense Counsel if known: Address

 

 

Bar Number

 

U.S. Attorney Information:

 

 

 

AUSA __Neil Gallagher Bar Number if applicable
Interpreter: [] Yes No List language and/or dialect:
Victims: [¥]Yes [_|No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [| Yes No
Matter to be SEALED: Yes [_] No
[V ]Warrant Requested [| Regular Process [| In Custody

Location Status:

Arrest Date

 

 

 

 

 

 

[_ ]Already in Federal Custody as of in

[_]Already in State Custody at [Serving Sentence [Awaiting Trial
[Jon Pretrial Release: | Ordered by: on

Charging Document: [ |complaint [| Information Indictment

Total # of Counts: [_ ]Petty ——_ L Misdemeanor —————— Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 02/05/2020 Signature of “— ———
Case 1:20-cr-10029-DJC Document 1-1 Filed 02/05/20 Page 4 of 4

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant |§=SETHM.BOURGET

 

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers
Willful Deprivation of Civil Rights Under Color of Law

 

Set 1 _18 USC Sec. 242 12

Set 2

 

Set 3

 

Set 4

 

Set 5

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

‘Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
